Citation Nr: 0026638	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-15 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hand disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

8.  Entitlement to service connection for a right hand 
disorder, other than service-connected right little finger.

9.  Entitlement to an increased (compensable) evaluation for 
a disability of the right little finger.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The veteran testified at a hearing before a local VA hearing 
officer in July 1998.  A hearing was also conducted by a 
member of the Board sitting at the RO in November 1999.

The Board also notes that the issue developed by the RO as 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a condition of the 
right hand (other than the right little finger previously 
established as a service-connected condition), is more 
appropriately stated as on the title page of this decision.  
This matter and the issue of an increased (compensable) 
evaluation for a disability of the right little finger will 
be addressed in the REMAND section of this decision.  


FINDINGS OF FACT

1.  The September 1994 RO determination, which denied the 
veteran's claim for entitlement to service connection for 
PTSD, constitutes the last final disallowance of the 
veteran's claim.  

2.  Evidence received since the September 1994 RO 
determination is new and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for PTSD.  

3.  The veteran's claim for service connection for a PTSD is 
plausible.

4.  The March 1995 Board decision, which denied the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder, constitutes the last final disallowance 
of the veteran's claim.  

5.  Evidence received since the March 1995 Board decision is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for an acquired psychiatric disorder.

6.  The September 1994 RO decision, which denied the 
veteran's claim for entitlement to service connection for 
headaches, constitutes the last final disallowance of the 
veteran's claim.  

7.  Evidence received since the September 1994 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for headaches.

8.  The March 1995 Board decision, which denied the veteran's 
claim for entitlement to service connection for a back 
disorder, constitutes the last final disallowance of the 
veteran's claim.  

9.  Evidence received since the March 1995 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for a back disorder.

10.  The November 1990 RO decision, which denied the 
veteran's claim for entitlement to service connection for a 
neck disorder, constitutes the last final disallowance of the 
veteran's claim.  

11.  Evidence received since the November 1990 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for a neck disorder.

12.  The November 1990 RO decision, which denied the 
veteran's claim for entitlement to service connection for a 
left hand disorder, constitutes the last final disallowance 
of the veteran's claim.  

13.  Evidence received since the November 1990 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for a left hand disorder.

14.  The March 1995 Board decision, which denied the 
veteran's claim for entitlement to service connection for a 
bilateral knee disorder, constitutes the last final 
disallowance of the veteran's claim.  

15.  Evidence received since the March 1995 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the September 1994 RO 
determination, in which service connection for PTSD was 
denied, is new and material, and serves to reopen the 
appellant's claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The evidence received subsequent to the March 1995 Board 
decision, which denied the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder is 
new and material, and the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).

4.  The evidence received subsequent to the September 1994 RO 
determination, in which service connection for headaches was 
denied, is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

5.  The evidence received subsequent to the March 1995 Board 
decision, which denied the veteran's claim for entitlement to 
service connection for a back disorder is not new and 
material, and the veteran's claim has not been reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).

6.  The evidence received subsequent to the November 1990 RO 
determination, in which service connection for a neck 
disorder was denied, is not new and material, and does not 
serve to reopen the veteran's claim.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

7.  The evidence received subsequent to the November 1990 RO 
determination, in which service connection for a left hand 
disorder was denied, is not new and material, and does not 
serve to reopen the veteran's claim.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

8.  The evidence received subsequent to the March 1995 Board 
decision, which denied the veteran's claim for entitlement to 
service connection for a bilateral knee disorder is not new 
and material, and the veteran's claim has not been reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1131. (West 1991).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 3.303 
(1999).

Service connection will be granted for a psychosis, if it is 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (1999).

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised. 38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997

New and Material Evidence

Regarding rating actions taken by the RO, as a general rule, 
within one year from the date of mailing of notice, the 
appellant must file Notice of Disagreement to initiate the 
formal appeal process.  See 38 U.S.C.A. § 7105(b) (West 
1991).  Additionally, if the appellant does not file a formal 
appeal within the prescribed period, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(d)(3) (West 1991).  Once 
an RO decision becomes final under 38 U.S.C.A. § 7105(d)(3) 
(West 1991), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999). 

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 Vet.App. 
1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 98 
(1993).  Evidence is "material" where it is relevant to and 
probative of the issue at hand. Id.

In Elkins v. West, 12 Vet. App. 209 (1999) the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

In order to have a well grounded claim there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

PTSD

The RO, by rating action dated in September 1994, denied the 
veteran's claim for service connection for PTSD.  The Board 
pointed out as part of its March 1995 decision that as of 
that time the veteran had not expressed disagreement 
concerning the RO's September 1994 denial and the issue of 
service connection for PTSD was not before the Board for 
appellate consideration. 

The evidence of record at the time of the September 1994 RO 
decision is briefly summarized.  The veteran's service 
medical records show diagnoses of emotionally unstable 
personality and mild depression in August 1972.  The report 
of psychiatric evaluation conducted in March 1973 indicates 
that the examiner was unable to find any evidence of 
psychosis, neurosis, or organic brain disease.  The veteran 
was treated for several disorders following an inservice 
automobile accident.  The service medical records are devoid 
of a diagnosis of PTSD.  

From February 1986 to 1993 the veteran received intermittent 
treatment at VA facilities for psychiatric complaints, 
variously diagnosed.  These records do not contain a 
diagnosis of PTSD. 

In September 1994 the RO denied service connection for PTSD.  
At that time the RO determined that the medical records 
showed no diagnosis of PTSD.  The veteran was notified of 
this decision and of his appellate rights.  He did not appeal 
this determination.  Accordingly the September 1994 decision 
is final.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 C.F.R. § 3.156.

The pertinent evidence associated with the record since the 
September 1994 RO rating action includes VA medical treatment 
records and private records, to include from the Social 
Security Administration (SSA), lay statements, and hearing 
transcripts dated in July 1998 and November 1999.  VA mental 
health clinic progress notes, dated in September and November 
1999 include a diagnosis of PTSD.

A letter dated in October 1999 from a VA clinical case 
manager notes that the veteran was currently being treated at 
the VA Medical Center (VAMC) and that he was scheduled to 
attend day treatments four times per week.  It was also noted 
that the veteran reported frequent nightmares and flashbacks 
to an inservice automobile accident.  The case manager added 
that the veteran suffered chronically from both schizophrenia 
and PTSD, which hampered his ability to function on a daily 
basis.  

A hearing was held at the RO in July 1998.  At that time the 
veteran testified that he had been diagnosed by a VA 
physician as having PTSD. 

To summarize, the recent submitted VA medical records contain 
for the first time, a diagnosis of PTSD.  The absence of this 
diagnosis was the basis of the prior denial.  Accordingly, 
the Board finds that new and material evidence has been 
submitted and the claim for PTSD is reopened. 

Pursuant to the Elkins case, the Board must now decide 
whether the claim for service connection for PTSD is well 
grounded.  In this regard, the postservice medical records 
document the diagnosis of PTSD based on an inservice 
stressor.  Accordingly, the claim is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

Acquired Psychiatric Disorder

The evidence of record at the time of the March 1995 Board 
decision, which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for an acquired psychiatric disorder, is briefly summarized.  
The veteran's service medical records show diagnoses of 
emotionally unstable personality and mild depression in 
August 1972.  The report of psychiatric evaluation conducted 
in March 1973 indicates that the examiner was unable to find 
any evidence of psychosis, neurosis, or organic brain 
disease.  The diagnosis was character and behavior disorder, 
emotionally unstable personality disorder.

The veteran was hospitalized at a VA facility in February 
1986, at which time alcohol dependence and borderline 
personality disorder with antisocial personality traits were 
diagnosed.  The veteran was also hospitalized in a VAMC in 
1989 where a personality disorder was diagnosed. 

By a decision dated in June 1987 the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The Board found at that time that an 
acquired psychiatric disorder was not incurred in or 
aggravated by service nor was there a basis for presuming the 
incurrence of a psychosis in service.  This decision is 
final.

Subsequently received were VA medical records covering the 
period from 1989 to 1993 during which time the veteran was 
seen on several occasions for psychiatric problems.  He was 
hospitalized in November 1989 for psychiatric complaints.  
The discharge diagnosis included personality disorder not 
otherwise specified with anti-social paranoid and dependent 
traits.  Received in March 1990 was an undated outpatient 
clinic report which indicated the veteran was evaluated for 
paranoid ideation.  At the time of the evaluation it was 
remarked that the veteran was 36 years of age.  The evidence 
shows he was born in October 1953. 

The report of VA psychiatric examination conducted in August 
1990 shows that the veteran was diagnosed with dysthymic 
disorder.  The examiner noted that the veteran's anxiety 
disorder was most likely related to manifestations of his 
substance abuse.  

A VA hospital discharge summary dated in November 1991 shows 
diagnoses of dysthymia secondary to chronic somatiform pain 
disorder and mixed personality disorder.  He was hospitalized 
in February 1992 with diagnoses to include a dysthymic 
disorder, history of a somatiform disorder, and rule out 
personality disorder.

An adjustment disorder with depressed mood was diagnosed on 
VA hospitalization in March 1993 and major depression was 
diagnosed in August 1993.  Received in August 1994 were 
records from SSA which show that the veteran was disabled 
effective from August 1985 due to a personality disorder. 

In March 1995 the Board determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder.  The March 
1995 Board decision is final.  38 U.S.C.A. § 7104 (West 
1991).  However, the veteran may reopen his claim by means of 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

Pertinent evidence associated with the record since the March 
1995 Board decision concerning the veteran's claim for 
service connection for an acquired psychiatric disorder 
includes VA medical records, lay statements and hearing 
transcripts.  

A VA hospital report shows that the veteran was hospitalized 
at a VA facility in June 1995 for suicidal ideation.  The 
clinical history indicated that he had a history of a 
psychotic disorder since 1972.  The discharge diagnosis was 
schizophrenia, paranoid type.  A VA outpatient treatment 
record dated in August 1995 includes a diagnosis of 
personality disorder.  

A June 1996 VA hospital discharge summary includes a 
diagnosis of chronic undifferentiated schizophrenia and rule 
out a psychotic disorder and PTSD.  
An April 1997 VA progress note is shown to include diagnoses 
of schizophrenia and depressive disorder.  A December 1997 VA 
progress note shows that schizophrenia was diagnosed.  

The veteran testified at a hearing at the RO in July 1998.  
At this time he testified that he had been diagnosed with 
both schizophrenia and PTSD and that he suffered from memory 
loss and exaggerated startled response.  He further stated 
that these two psychiatric-based disabilities did not 
constitute entirely different disabilities.  

The veteran continued to be treated at a VA outpatient clinic 
during 1999 for psychiatric problems.   A VA treatment 
record, dated in October 1999, shows that the veteran was 
diagnosed with both schizophrenia and PTSD. 

The veteran testified before a member of the Board in 
November 1999.  He testified that he had been in receipt of 
treatment for PTSD essentially since the time of his service 
separation and that he suffered from nightmares concerning 
his involvement in an inservice automobile accident.  He also 
added that he had been diagnosed as having paranoid 
schizophrenia.  

To summarize, the evidence received since the March 1995 
Board decision includes VA medical records which clinically 
demonstrate for the first time the presence of a psychosis, 
namely, schizophrenia, a disorder which is distinct from a 
neurosis and a personality disorder.  Accordingly the claim 
for service for an acquired psychiatric disorder is reopened.

Headaches

The evidence of record at the time of the September 1994 RO 
decision, which denied service connection for migraine 
headaches, is briefly summarized.  The veteran's service 
medical records show that the veteran was treated on several 
occasions for headaches.  A May 1972 treatment note showed 
that the veteran complained of headaches in the occipital 
region.  EEG [electroencephalogram] testing was subsequently 
ordered later in 1972 as it was noted that the veteran had a 
history of head trauma and violent acting out.  A health 
record dated in July 1972 shows that EEG findings were 
abnormal and non-specific.  

A July 1972 psychiatric evaluation contains a history of the 
veteran hitting his head on a car.  The diagnosis included an 
emotionally unstable personality manifested by several 
symptoms including headaches.  The separation examination 
report notes that the veteran was treated in July 1972 for 
headaches.

The veteran was treated at a VA outpatient clinic from 1982 
to 1991 for several disorders.  These records show that he 
was seen in apparently July 1984 for headaches which had been 
present for two months.  The veteran reported that the 
frontal headaches had been present since an automobile 
accident in 1972 during service.  The assessment was headache 
due to previous head injury.  A VA Medical Certificate dated 
in March 1986 shows that the veteran complained of headaches.  
A diagnosis was not included.  

In October 1991 the RO denied the veteran's claim for service 
connection for headaches, characterized as residuals of a 
head injury.  The veteran was notified of this decision in 
November 1991.  The veteran did not appeal this decision in a 
timely manner.  Accordingly, this decision is final.

Subsequently, he continued to receive treatment at VA 
facilities.  During hospitalization in July 1993 for 
psychiatric problems, he gave a history of headaches since 
Wednesday.  

In September 1994, RO denied service connection for migraine 
headaches.  The RO determined that record did not show a 
diagnosis of migraine headaches.  The veteran was notified of 
that decision and of his appellate rights.  He did not appeal 
that determination.  Accordingly, the September 1994 decision 
is final.  38 U.S.C.A. § 7105.  However, he may reopen his 
claim by submitting new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Pertinent evidence associated with the record since the 
September 1994 RO rating action includes VA medical treatment 
records dated from 1995 to 1999 and hearing transcripts dated 
in July 1998 and November 1999.  

A June 1996 VA outpatient treatment record contains a history 
of migraine headache, left side.  A July 1996 VA progress 
note shows that the veteran complained of headaches for which 
he took extra strength Tylenol.  A diagnosis of chronic 
headaches was shown. 

At a hearing conducted in July 1998 the veteran testified 
that he had been involved in an inservice automobile accident 
in which his head struck the windshield, causing the 
windshield to break.  The veteran also testified that he 
experienced migraine headaches on a daily basis and that he 
attributed these headaches to the above-mentioned accident.  

The veteran also testified before a member of the Board in 
November 1999.  Concerning his claim for service connection 
for migraine headaches, he testified that he had headaches on 
a daily basis for which he took extra strength Tylenol.  He 
added that he did not know if anyone had ever given him a 
diagnosis concerning his headaches but did say that somebody 
had mentioned migraines to him.  

To summarize, the September 1994 denial of service connection 
for margarine headaches was based on the fact that migraine 
headaches had not been diagnosed.  The June 1996 VA 
outpatient treatment record contains a history of migraine 
headache, left side.  This is the first time that migraines 
were clinically referenced.  The Board finds that this 
constitutes new and material evidence and the claim is 
reopened.

Back Disorder

The evidence of record at the time of the March 1995 Board 
decision, which  determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a low back disability, is briefly summarized.  
On service enlistment examination in July 1971 a left 
kyphoscoliosis was documented.  The veteran was seen in 
September 1972 for complaints of back pain as a result of a 
recent automobile accident.  Muscle pain was suspected.  He 
also complained of back pain in September, October, and 
December 1972.  A January 1973 treatment record showed that 
evidence of muscle strain was noted on X-ray examination as 
well as by history.  No signs of disc disease were noted.  On 
separation examination in March 1973 a history of periodic 
back pain was noted, which was diagnosed as muscle strain 
treated with Valium.  X-rays were negative, with no 
complications or sequelae were reported.  The veteran's spine 
was clinically evaluated as normal.  

A VA examination was conducted in May 1973.  At that time the 
veteran stated that he injured his back during service.  He 
reported that while he was able to bend over and lift, this 
caused strain which was not noticeable before the 1972 
accident.  X-rays of the lumbar spine showed a slight 
straightening.  The diagnosis was history of low back injury 
with no objective evidence of orthopedic disease found on 
examination.  

By rating action dated in June 1973, the RO denied the 
veteran's claim for service connection for a back disorder.  
At that time the RO determined that a back disorder was not 
found during the May 1973 examination.  The veteran was 
notified of this decision in July 1973.  The veteran did not 
appeal this decision in a timely manner.  Accordingly, this 
decision is final. 

A RO rating decision, dated in November 1981 essentially 
found that new and material evidence had not been submitted 
sufficient to reopen the previously denied claim.  The 
veteran was notified of this decision in December 1981.  The 
veteran did not appeal this decision in a timely manner.  
Accordingly, this decision is final.

Subsequently received were VA medical records covering a 
period of treatment from November 1973 to 1982.  These 
records show that the veteran was seen in October 1982 for 
low back pain.  He stated that he was in an automobile 
accident in 1972 and had low back pain.

A January 1983 RO rating decision determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  The veteran time not perfect an appeal 
regarding this decision. Accordingly, the January 1983 
decision is final. 

Subsequently received were VA outpatient records dates from 
1982 to 1986, which show treatment for several complaints, 
including low back pain.  On VA examination in February 1985 
the examiner concluded that no physical evidence of a 
disabling orthopedic disease noted, periodically symptomatic.  
A VA examination report dated August 1990 includes a 
diagnosis of history of injury to low back with symptomatic 
residuals.

A hearing was conducted at the RO in August 1991.  At that 
time the veteran testified that he injured his back in the 
above-mentioned 1972 automobile accident.  He added that he 
had both pain and spasms.  Subsequently received were VA and 
private records, to include SSA records, covering a period 
from November 1973 to 1994 during which time the veteran was 
seen intermittently for low back pain.  A March 1979 VA 
outpatient record shows that mechanical low back pain was 
diagnosed. 

In March 1995, the Board denied the veteran's claim for 
service connection for a low back disability.  The Board 
concluded that the evidence submitted since the June 1973 
rating action was not new and material and the veteran's 
claim for service connection for a low back disability was 
not reopened.  The March 1995 Board decision is final.  
38 U.S.C.A. § 7104.  However, he may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Pertinent evidence associated with the record since the March 
1995 Board decision includes VA medical treatment records, 
lay statements and hearing transcripts dated in July 1998 and 
November 1999.  Numerous VA treatment records dated from 1994 
to 1999 are of record.  These records show that he was seen 
in January 1998 for low back pain.  

The veteran testified at a hearing at the RO in July 1998.  
The veteran stated that he was involved in an inservice 
automobile accident.  He stated that he wore a TENS unit most 
evenings and that his back disorder caused him constant pain.  

The veteran also testified before a member of the Board in 
November 1999.  Concerning his claim for service connection 
for a back disability, he once again described the events of 
his 1972 inservice accident.  He added that he wore a TENS 
unit on a daily basis as well as a brace occasionally.  He 
further noted that he utilized a whirlpool which was issued 
him for his back.  The veteran testified that he did not know 
the current diagnosis of his back.  

To summarize, the medical records received since the March 
1995 Board decision show treatment for low back pain during 
the 1990s, many years after service.  Additionally, 
complaints of low back pain were of record at the time of the 
prior denials.  The Board finds this medical evidence is 
cumulative in nature.  The statements and testimony by the 
veteran are essentially repetitious of prior assertions.  
Accordingly, the Board finds that the evidence submitted 
since the March 1995 Board decision is not new and material 
and the veteran's claim has not been reopened. 

Neck Disorder

The evidence of record at the time of the November 1990 RO 
decision, which determined that new and material evidence had 
not been submitted to reopen the veteran's claim for a neck 
disorder, is briefly summarized.  

The service medical records reflect no complaint or finding 
relative to a neck disability.  The records show that the 
veteran's head struck an automobile in June 1972 and that he 
was involved in an automobile accident in September 1972.  
There were no complaints relative to the neck.  The 
separation examination in March 1973 showed no abnormality of 
the neck.  

A VA examination was conducted in May 1973.  At that time the 
veteran stated that he injured his neck as a result of a 
September 1972 inservice automobile accident but that he was 
no longer experiencing any problems.  A diagnosis concerning 
the neck was not made.  

By rating action dated in November 1981 the RO denied the 
veteran's claim for service connection for a neck disorder.  
At that time it was determined that a neck condition was not 
shown by the evidence of record.  The veteran was notified of 
this decision and of his appellate rights.  He did not 
perfect an appeal regarding this determination.  Accordingly, 
the November 1981 decision is final. 

Subsequently received were VA medical records, dated from 
November 1973 to 1982.  These records show that the veteran 
was hospitalized in July 1981 after being struck on the left 
side of his neck by a baseball bat.  The diagnosis was head 
trauma.  He was treated at a VA outpatient clinic in October 
1982 for neck pain.  The clinical history indicated that he 
was involved in a car accident in 1972 and had chronic neck 
pain.

In January 1983 the RO denied service connection for a neck 
disorder.  The veteran was notified of this decision and of 
his appellate rights.  He did not perfect an appeal regarding 
this determination.  Accordingly the January 1983 decision is 
final.

A VA examination was conducted in February 1985.  At that 
time the veteran reported neck pain.  The pertinent diagnosis 
was neck condition claimed with no physical evidence of 
disabling orthopedic disease noted, periodically symptomatic. 
A VA examination report dated August 1990 includes a 
diagnosis of history of neck injury with symptomatic 
residuals.

In November 1990, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for a neck disorder.  The RO found that the evidence of 
record, in essence, did not clearly show objective evidence 
of a residual neck disability.  The veteran was notified of 
this decision in February 1991.  The veteran did not perfect 
a timely appeal.  Accordingly, the November 1990 decision is 
final.  However, he may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

A hearing was held at the RO in August 1991.  At that time 
the veteran testified that he injured his neck in the above-
mentioned 1972 automobile accident.  He described the 
accident and his neck symptoms.  Subsequently received were 
VA medical and private records, to include from the SSA, 
covering treatment from 1982 to 1999 during which time he was 
treated for various disorders.  These records show that he 
was seen at a VA orthopedic clinic in May 1985 for complaints 
of left side numbness upon turning his head to the left.  The 
examiner noted that no medical explanation was found to 
explain the veteran's complaints of numbness.  

The veteran testified at a hearing at the RO in July 1998 
before a VA hearing officer that he was involved in an 
inservice automobile accident wherein his head hit the 
windshield.  

The veteran also testified before a member of the Board in 
November 1999.  Concerning his claim for service connection 
for a neck disability, he once again described the events of 
his 1972 inservice automobile accident.  He added that he had 
sharp pains going down his neck which radiated down into his 
back, knees, and the back of his legs.  He testified further 
that no one had given him a diagnosis as to his claimed neck 
disorder.  

To summarize the November 1990 denial by the RO was based on 
the fact that there were no objective residuals of a neck 
injury.  The medical records received subsequent to this 
decision do not clinically confirm the presence of a chronic 
disability of the neck.  The veteran's statements and 
testimony rendered during the veteran's hearings is 
essentially repetitious in nature.  Accordingly, the Board 
finds that the evidence submitted since the November 1990 RO 
decision is not new and material and the veteran's claim has 
not been reopened.

Left Hand Disorder

The evidence of record at the time of the November 1990 RO 
decision, which denied service connection for a left hand 
disorder, is briefly summarized.  A review of the veteran's 
service medical shows no complaint or finding pertaining to a 
left hand disorder.  

The veteran was hospitalized at a VA hospital in November 
1973 after being stabbed in the left forearm.  He complained 
of loss of sensation of three of his fingers.  He underwent a 
left ulnar neurropathy, ligation of the ulnar artery, repair 
of lacerated tendon, and divided flexor carpi ulnaris muscle.  

A VA outpatient report dated in March 1979 shows that the 
veteran was treated for cuts on the fingers of his left hand 
following working on his car the day before.  Superficial 
alvusion was diagnosed.  Subsequently, he received treatment 
at VA facilities for various disorders.

A VA examination was conducted in August 1985.  At that time 
the veteran indicated that he hurt both hands during an 
automobile accident in 1972.  The diagnosis was history of 
traumatic injury to both hands with symptomatic residuals. 

A VA outpatient treatment record dated in March 1986 
indicates that the veteran complained of bilateral hand pain 
since being involved in a 1972 automobile accident.  A 
diagnosis concerning the left hand was not shown.

A VA examination was conducted in August 1990.  At that time 
the veteran indicated that he injured his left hand in 1972.  
The pertinent diagnosis was weakened grip strength, left hand 
with history of trauma, symptomatic.  

By rating action dated in November 1990 the RO denied the 
veteran's claim for service connection for a left hand 
disorder.  The RO indicated at that time that a left hand 
injury was not demonstrated in service and that a postservice 
left forearm injury in November 1973 and left hand injury in 
March 1979 were too removed from his service period to be 
related to service.  The veteran was notified of this 
decision and of his appellate rights in February 1991.  He 
did not timely perfect an appeal.  Accordingly, the November 
1990 decision is final.  However, he may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

The pertinent evidence associated with the record since the 
November 1990 RO decision concerning the veteran's claim for 
service connection for a left hand disorder consists of 
hearing transcripts dated in August 1991, July 1998, and 
November 1999 and VA and private medical records, to include 
SSA records, covering treatment from 1986 to 1999.  These 
records show he was seen at VA outpatient clinic in June 1990 
for complaints of spasms in his left hand.

During the course of a hearing at the RO in August 1991 the 
veteran testified that he injured his left hand in the above-
mentioned 1972 automobile accident.  

AVA orthopedic examination of the right hand was conducted in 
July 1997.  The findings included left wrist radial deviation 
of 15 degrees, and ulnar deviation to 30 degrees.  
Dorsiflexion was to 30 degrees and palmer flexion to 60 
degrees. 

The veteran testified at a hearing at the RO in July 1998.  
The veteran stated that he was involved in an inservice 
automobile accident wherein both of his hands hit the 
windshield.  

The veteran testified before a member of the Board sitting at 
the RO in November 1999.  He described the events of his 1972 
inservice automobile accident.  He added that he had locking 
and spasms of the hands.

To summarize the RO, in November 1990, determined that the 
evidence of record did not show that a left hand injury was 
demonstrated in service and that a postservice left forearm 
injury and left hand injury were too removed from his service 
period to be related to service.  The medical evidence 
received subsequent to the November 1990 decision shows left 
hand complaints many tears after service.  Medical records 
reflecting complaints involving the left hand were on file at 
the time of the November 1990 decision.  Accordingly, the 
Board finds that the additional medical evidence is 
cumulative in nature.  The Board further finds that the 
statements and testimony of the veteran are essentially 
repetitious of prior assertions.  Accordingly, it is the 
judgment of the Board that the evidence submitted since the 
November 1990 RO decision is not new and material and the 
veteran's claim has not been reopened.

Bilateral Knee Disorder

The evidence of record at the time of the March 1995 Board 
decision, which determined that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for a bilateral knee disability, is briefly 
summarized.  

The service medical records show complaints of knee pain in 
November 1971 and June 1972.  A diagnosis of questionable 
chondromalacia was made in June 1972.  A September 1972 
treatment record shows complaints of continuing bilateral 
knee pain.  The veteran also complained of right knee pain 
following his involvement in a September 1972 automobile 
accident.  Probable early bilateral chondromalacia, 
symptomatic was diagnosed in September 1972.  The March 1973 
separation examination showed probable, early chondromalacia, 
asymptomatic.

A VA examination was conducted in May 1973.  At that time the 
veteran stated that he sustained injuries to both knees 
during a September 1972 accident.  He complained of pain and 
swelling in his knees.  X-rays of the knees showed no 
abnormality.  The pertinent diagnosis was history of 
bilateral traumatic knee injury, with no objective evidence 
of orthopedic disease found on examination.

By rating action dated in June 1973 the RO denied the 
veteran's claim for service connection for a bilateral knee 
disorder.  At that time it was determined that there was no 
evidence of a disability involving the knees during the last 
examination in May 1973.  The veteran was notified of this 
decision and of his appellate rights.  He did not appeal this 
decision.  Accordingly this decision is final,  

A RO rating decision, dated in November 1981, essentially 
found that new and material evidence had not been submitted 
sufficient to reopen the previously denied claim for service 
connection for bilateral knee disabilities.  The veteran was 
notified of this decision in December 1981 and of his 
appellate rights.  He did not appeal this decision.  
Accordingly the December 1981 decision is final.

Subsequently received were VA medical records covering a 
period of treatment from November 1973 to 1982.  These 
records contain no findings relative to the knees. 

A January 1983 RO rating decision determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  He was notified of this decision and of his 
appellate rights. The veteran did not perfect a timely 
appeal.  Accordingly, this decision is final.

A VA orthopedic examination report dated in February 1985 
contains a diagnosis of crepitus of the left knee, etiology 
undetermined.  Subsequently received were VA medical records 
covering a period from 1982 to 1989 during which time the 
veteran was seen on several occasions for complaints 
pertaining to his knees.  December 1984 x-rays showed no 
abnormality.  He was evaluated in July 1985 for locking of 
both knees.  It was reported that the examination was normal.  
The impression was questionable patellar tendon strain.

A VA examination was conducted in August 1990.  At that time 
the diagnoses included history of trauma to the knees, 
symptomatic.

During a hearing at the RO in August 1991 the veteran 
testified that he injured his knees in the above-mentioned 
1972 automobile accident.  He added that he took Motrin for 
his knee problems.  Subsequently received were VA and private 
records, to include from SSA, covering a period from 1986 to 
1993.  During this time he was treated for various 
complaints.  

The Board, in March 1995, determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
concerning entitlement to service connection for a bilateral 
knee disability.  This decision is final.  38 U.S.C.A. 
§ 7104.  However, he may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Pertinent evidence associated with the record since the March 
1995 Board decision concerning the veteran's claim for 
service connection for a bilateral knee disorder includes VA 
medical treatment records, lay statements and hearing 
transcripts dated in July 1998 and November 1999.  

Numerous VA treatment records dated from 1995 to 1999 are of 
record.  These records do not contain any pathological 
findings relative to his knees.  

The veteran testified at a hearing in July 1998 before a VA 
local hearing officer.  The veteran noted that he was 
involved in an inservice automobile accident.  He stated that 
his knee problems were a result of his 1972 inservice 
automobile accident and that he wore knee braces at all times 
except when he slept.  

The veteran also testified before a member of the Board in 
November 1999.  Concerning his claim for service connection 
for a bilateral knee disability, he once again described the 
events of his 1972 inservice accident.  He noted that he 
utilized a whirlpool which was issued him for his knees.  The 
veteran testified that he used a cane and that he did not use 
stairs, as he was afraid that his knees would give out on 
him.  

To summarize, the medical evidence received since the March 
1995 Board decision shows no findings relative to the knees.  
Accordingly, this evidence is not considered material.  Also, 
the lay statements and hearing testimony are essentially 
repetitious in nature.  Accordingly, it is the judgment of 
the Board that the evidence submitted since the November 1990 
RO decision is not new and material and the veteran's claim 
has not been reopened.


ORDER

New and material evidence having been submitted, the veteran 
's claim for service connection for PTSD is reopened.  

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.  

New and material evidence having been submitted, the 
veteran's claim for service connection for an acquired 
psychiatric disorder is reopened.

New and material evidence having been submitted, the 
veteran's claim for service connection for headaches is 
reopened.

New and material evidence to reopen the claims not having 
been submitted, the claims for service connection for a back 
disorder, a neck disorder, a left hand disorder, and a 
bilateral knee disorder are denied.


REMAND

As previously discussed the Board has reopened the veterans 
claims for service connection for an acquired psychiatric 
disorder and headaches.  In Elkins v. West, 12 Vet.App. 209 
(1999) the Court) held that once a claim for service 
connection has been reopened the VA must determine whether, 
based upon all of the evidence of record, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  

A well- grounded claim is one which is plausible; that is 
meritorious on its own and capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990). Unlike civil 
actions, the VA benefit system requires more than just an 
allegation.  The veteran must submit supporting evidence that 
is sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tripak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

The Board has further determined that the veteran's claim for 
service connection for PTSD is well grounded.  Once it has 
been determined that a claim is well grounded, the VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim.  38 U.S.C.A. § 5107.  The 
duty to assist includes conducting a contemporaneous 
examination when deemed appropriate.  Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990).

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  In West, the Court held 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.

The veteran is not claiming service connection for PTSD based 
on combat.  He is asserting that the PTSD was the result of 
an automobile accident which occurred in September 1972 
during service.  This accident has been verified.

Concerning the veteran's claim for service connection for a 
right hand disorder, the RO has certified this issue as 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a condition of the 
hands, other than the residuals of the service connected 
right little finger disability.  A review of the evidence 
shows that in June 1973 the RO granted service connection a 
disability involving the small right little finger.  In July 
1973 the RO informed the veteran that service connection had 
been granted for a right hand injury.  The Board is of the 
opinion that the current issue represents a separate 
disability involving the right hand and should be adjudicated 
on a de novo basis.  The Board also interprets the veteran's 
statements as raising the issue of service connection for a 
right hand disability as secondary to the service right 
little finger.  This issue is included in the issue of 
service connection for a right hand disorder.

In Allen v. Brown, 7 Vet.App. 439 (1995) the Court held that 
where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a service- 
connected condition, but could also be granted where a 
service- connected disability had aggravated a nonservice- 
connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of disability 
existing prior to the aggravation."

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should inform the veteran that 
he has the opportunity to submit evidence 
to establish a well-grounded claims for 
service connection for headaches, an 
acquired psychiatric disorder other than 
PTSD, and a right hand disability.  Such 
evidence would include a medical opinion 
relating these disabilities to service or 
to a service connected disability.  He 
should be furnished the opportunity to 
submit any additional information 
concerning the claimed in service 
stressors. 

2.  If additional stressors are claimed, 
the RO is requested to contact the 
appropriate source in order to verify the 
claimed stressors.

3.  The RO should request all current 
treatment records from the VA medical 
facility in Decatur, Georgia. 

4.  The RO should schedule the veteran 
for VA examinations by psychiatrist and a 
psychologist in order to determine the 
nature and severity of any psychiatric 
illness, including the reported PTSD.  
The claims folder and a copy of this 
Remand should be furnished to the 
examiners in conjunction with the 
examination.  The RO should inform the 
examiners that only stressors verified by 
the RO or Board may be used as a basis 
for a diagnosis of PTSD.  The Board 
points out that the September 1972 
automobile accident has been verified. If 
the diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether each stressor found to be 
established by the record is sufficient 
to produce PTSD and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
PTSD.  A complete rational for any 
opinion expressed should be included in 
the examination report.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues in 
appellate status based on a de novo 
review of the record. 

6.  The RO should also adjudicate the 
veteran's claim for entitlement to 
service connection for a right hand 
disorder, not to include his service-
connected right little finger, on a 
secondary basis, to include consideration 
of Allen. 

If the benefits sought are not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case, to include all pertinent law and 
regulations regarding service connection on direct and 
secondary bases which have not previously been furnished the 
veteran, and an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

In view of a potential relationship between the service 
connected disability of the right little finger and the claim 
for service connection for a right hand disorder, a decision 
regarding the issue of an increased rating for the right 
little finger, will be held in abeyance until the requested 
development has been completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
Board of Veterans' Appeals

 



